1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
         MONIQUE C.,1
11                                                  Case No. 2:18-cv-00901-GJS
                     Plaintiff
12
               v.
13                                                  MEMORANDUM OPINION AND
         NANCY A. BERRYHILL, Acting                 ORDER
14       Commissioner of Social Security,
15                   Defendant.
16
17                                I.   PROCEDURAL HISTORY
18           Plaintiff Monique C. (“Plaintiff”) filed a complaint seeking review of the
19   decision of the Commissioner of Social Security denying her applications for
20   Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).
21   The parties filed consents to proceed before the undersigned United States
22   Magistrate Judge [Dkts. 11 and 12] and briefs [Dkt. 16 (“Pl. Br.”), Dkt. 19 (“Def.
23   Br.”)] addressing disputed issues in the case. The matter is now ready for decision.
24   For the reasons discussed below, the Court finds that this matter should be affirmed.
25   ///
26   ///
27
     1
            In the interest of privacy, this Order uses only the first name and the initial of
28   the last name of the non-governmental party in this case.
1                II.   ADMINISTRATIVE DECISION UNDER REVIEW
2          Plaintiff filed applications for SSI and DIB in June 2014. [Dkt. 15,
3    Administrative Record (“AR”) 15, 143-55.] Plaintiff’s applications were denied at
4    the initial level of review. [AR 81-86.] A hearing was held before Administrative
5    Law Judge Elizabeth R. Lishner (“ALJ”) on July 14, 2016. [AR 28-56.]
6          On October 31, 2016, the ALJ issued an unfavorable decision applying the
7    five-step sequential evaluation process for assessing disability. [AR 15-23.] See 20
8    C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one, the ALJ found Plaintiff had
9    not engaged in substantial gainful activity since May 27, 2013. [AR 16, 22.] At
10   step two, the ALJ determined that Plaintiff suffered from the severe impairments of
11   breast cancer, status-post right mastectomy and ankylosing tenosynovitis of the right
12   thumb. [AR 17, 22.] The ALJ determined at step three that Plaintiff did not have an
13   impairment or combination of impairments that meets or medically equals the
14   severity of one of the impairments listed in Appendix I of the Regulations. [AR 16,
15   22.] See 20 C.F.R. Pt. 404, Subpt. P, App. 1. Next, the ALJ found that Plaintiff had
16   the residual functional capacity (“RFC”) to perform a range of light work (20 C.F.R.
17   §§ 404.1567(b), 416.967(b)), including the ability to lift up to 20 pounds
18   occasionally and 10 pounds frequently, stand and/or walk 4 hours in an 8-hour
19   workday, and sit 6 hours in an 8-hour workday, but was limited to frequent handling
20   and fingering bilaterally and was precluded from overhead lifting (bilaterally),
21   climbing ropes, ladders, or scaffolds, and working around unprotected heights or
22   heavy machinery. [AR 18, 22.] At step four, the ALJ determined that Plaintiff was
23   not able to perform her past relevant work as a hairstylist. [AR 21-22.] At step five,
24   the ALJ concluded that Plaintiff is able to perform other work that exists in
25   significant numbers in the economy, including the representative occupations of
26   office helper, information clerk, mail clerk, and counter clerk. [AR 21-23.]
27         The Appeals Council denied review of the ALJ’s decision on December 7,
28   2017. [AR 1-6.] This action followed.
                                               2
1          Plaintiff claims the ALJ failed to articulate legally sufficient reasons for
2    rejecting Plaintiff’s testimony. [Pl. Br. at 5-12.] Plaintiff requests reversal and
3    remand for payment of benefits or, in the alternative, remand for further
4    administrative proceedings. [Pl. Br. at 12-13.] Defendant asserts that the ALJ’s
5    decision should be affirmed. [Def. Br. at 20.]
6
7                            III.    GOVERNING STANDARD
8          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
9    determine if: (1) the Commissioner’s findings are supported by substantial
10   evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
11   Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
12   Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
13   “Substantial evidence is more than a mere scintilla but less than a preponderance; it
14   is such relevant evidence as a reasonable mind might accept as adequate to support a
15   conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
16   2014) (internal citations omitted).
17         The Court will uphold the Commissioner’s decision when the evidence is
18   susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
19   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
20   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
21   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
22   reverse the Commissioner’s decision if it is based on harmless error, which exists if
23   the error is “inconsequential to the ultimate nondisability determination, or if despite
24   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
25   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
26   omitted).
27   ///
28   ///
                                                3
1                                      IV.   DISCUSSION
2          Plaintiff contends that the ALJ failed to provide sufficient reasons for
3    rejecting her testimony regarding her subjective symptoms and functional
4    limitations. [Pl. Br. at 5-12.]
5          Once a disability claimant produces evidence of an underlying physical or
6    mental impairment that could reasonably be expected to produce the symptoms
7    alleged and there is no affirmative evidence of malingering, the ALJ must offer
8    “specific, clear and convincing reasons” to reject the claimant’s testimony about the
9    severity of her symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017)
10   (citation omitted); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). The ALJ
11   must specifically identify the testimony that is being rejected and explain what
12   evidence undermines that testimony. See Treichler v. Comm’r, Soc. Sec. Admin.,
13   775 F.3d 1090, 1102-03 (9th Cir. 2014); Reddick v. Chater, 157 F.3d 715, 722 (9th
14   Cir. 1998); see also Trevizo, 871 F.3d at 679, n.5 (clarifying that “assessments of an
15   individual’s testimony by an ALJ are designed to ‘evaluate the intensity and
16   persistence of a claimant’s symptoms . . .’ and not to delve into wide-ranging
17   scrutiny of the claimant’s character and apparent truthfulness”) (quoting Social
18   Security Ruling 16-3p).
19         In a June 2014 disability report, Plaintiff alleged that her ability to work is
20   limited due to the following conditions: DCIS breast cancer; stage IV breast cancer;
21   heart syncope; and a mastectomy. [AR 172.] Plaintiff also alleged problems with
22   standing and her right arm. [Id.] In an August 2014 function report, Plaintiff wrote
23   that she could not carry anything, lift more than 10 pounds, or walk more than two
24   blocks before needing to rest for 15 to 25 minutes. [AR 210, 215.] She also
25   reported difficulty with standing, squatting, bending, reaching, kneeling, seeing,
26   remembering, and concentrating. [AR 210, 215.]
27         At the hearing in July 2016, Plaintiff reported significant physical limitations.
28   She testified that she could not “touch anything” with her left thumb, use her left
                                                4
1    hand “to pick up or hold anything” over 10 pounds, or perform any overhead lifting.
2    [AR 34-35, 38.] She claimed that she is limited to lifting 20 pounds to waist level
3    using both hands, standing or walking for 15 minutes at a time before needing to sit
4    down for 10 to 15 minutes, and sitting for 30 minutes at a time before needing to get
5    up and move around. [AR 35, 38, 45-46.] Plaintiff also reported problems with her
6    right hand and cramping in her lower extremities. [AR 34-35, 39, 45.] She claimed
7    that she often sits with her feet elevated and does not drive due to dizziness
8    associated with heart syncope. [AR 34, 36, 39.] Plaintiff testified that she lives
9    with her 6-year-old grandson and is his primary caregiver, but she receives help
10   from other people. [AR 35-36.] Her daily activities included preparing meals for
11   herself and her grandson, attending pool therapy, and reading sign language books.
12   [AR 36-38.]
13           Based on its review, the Court finds that, for the following reasons, the ALJ
14   provided specific, clear and convincing reasons for discounting Plaintiff’s subjective
15   symptom testimony. [AR 16-19.] See Trevizo, 871 F.3d at 678; Smolen, 80 F.3d at
16   1284.
17           The ALJ found that Plaintiff’s statements concerning her symptoms and
18   functional limitations were not fully supported by the medical record. [AR 18-20.]
19   While medical evidence alone is not a basis for rejecting pain testimony, it is one
20   factor that the ALJ is permitted to consider. See Rollins v. Massanari, 261 F.3d 853,
21   857 (9th Cir. 2001); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). A
22   review of Plaintiff’s medical records supports the ALJ’s finding. For example,
23   Plaintiff asserted that she could not lift more than 10 pounds with her left upper
24   extremity due to issues with her left hand and thumb. [AR 18, 34-35.] However,
25   the consultative internal medicine physicians, Dr. Sedgh and Dr. Saeid, reported full
26   range of motion in Plaintiff’s left shoulder, elbow, and wrist, and that Plaintiff’s left
27   hand was normal on examination. [AR 17, 19, 366, 465.] Plaintiff also complained
28   of cramping in her lower extremities and claimed she needs to elevate her legs. [AR
                                                 5
1    17-19, 34, 39.] Although Plaintiff had mild left knee osteoarthritis and was using a
2    cane when she saw Dr. Sedgh, her gait and lower extremity examination were
3    within normal limits. [AR 17, 19, 363, 366-67.] Dr. Saeid also indicated that
4    Plaintiff had a normal gait and full range of motion in the lower extremities, and
5    Plaintiff’s treating physician reported that Plaintiff was able to ambulate without
6    difficulty. [AR 19-20, 466, 479.] While the ALJ’s interpretation of the evidence
7    may not be the only reasonable one, her conclusion that some of Plaintiff’s alleged
8    limitations were unsupported by the objective evidence was reasonable and
9    supported by substantial evidence.2 See Rollins, 261 F.3d at 857 (court may not
10   “second-guess” an ALJ’s reasonable interpretation, provided it is supported by
11   substantial evidence); Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002)
12   (same).
13         The ALJ also found that Plaintiff offered inconsistent statements about the
14   extent of her limitations. [AR 18-19.] Specifically, the ALJ noted that Plaintiff
15   testified she was limited to standing for 15 minutes at a time, sitting for 30 minutes
16   at a time, and lifting less than 10 pounds with her left hand. [AR 18, 34-35.]
17   However, when Plaintiff was examined by Dr. Saeid, she reported that she could
18   stand for 30 minutes at a time, sit without restriction, and lift and carry 20 pounds
19   with her left hand. [AR 18, 463.] The ALJ noted there was no material change in
20   the medical evidence to support the alleged increase in limitations. [AR 19.] Thus,
21   the inconsistency in Plaintiff’s statements was a specific, clear and convincing
22   reason on which the ALJ could properly rely in rejecting Plaintiff’s subjective
23
24   2
            The Court notes that Plaintiff’s treating physician, Dr. Lang, diagnosed
25   Plaintiff with DeQuervain’s tendonitis in the left wrist and carpal tunnel syndrome
     in the left upper extremity and opined that Plaintiff needs a cane or assistive device
26   to stand or walk. [AR 673, 681, 683.] However, the ALJ reasonably found these
     assessments were unsupported by diagnostic studies or objective abnormalities on
27   examination and contradicted by the evidence of record. [AR 17, 20-21, 363-68,
     462-66, 479, 673, 683.] Thus, Dr. Lang’s opinion does not provide objective
28   support for Plaintiff’s allegations.
                                                 6
1    symptom testimony. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001)
2    (ALJ may use “ordinary techniques of credibility evaluation,” such as considering
3    the claimant’s reputation for truthfulness and any inconsistent statements in her
4    testimony); Smolen, 80 F.3d at 1284 (ALJ may consider “prior inconsistent
5    statements concerning the symptoms, and other testimony by the claimant that
6    appears less than candid”); Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)
7    (ALJ may properly rely on inconsistencies in the claimant’s testimony).
8          Finally, the ALJ found that Plaintiff’s daily activities suggest that she
9    overstated the frequency, intensity, and effects of her symptoms. [AR 19.] Plaintiff
10   contends that her activities fail to demonstrate she is capable of performing work on
11   a sustained basis. [Pl. Br. at 9-12.] Even if the ALJ erred in relying on Plaintiff’s
12   daily activities, any such error was harmless, because the ALJ’s other stated reasons
13   constituted a legally sufficient basis for discounting Plaintiff’s subjective
14   complaints. See Carmickle, 533 F.3d at 1162-63 (finding an error by the ALJ with
15   respect to one or more factors in rejection of a claimant’s symptom testimony may
16   be harmless if the ALJ’s remaining reasons were “legally valid”); Brown-Hunter v.
17   Colvin, 806 F.3d at 492.
18         Accordingly, reversal is not warranted based on the ALJ’s consideration of
19   Plaintiff’s testimony regarding the nature and severity of her symptoms.
20
21                                    V.    CONCLUSION
22         For all of the foregoing reasons, IT IS ORDERED that the decision of the
23   Commissioner finding Plaintiff not disabled is AFFIRMED.
24         IT IS SO ORDERED.
25
26   DATED: February 5, 2019
27                                           ___________________________________
                                             GAIL J. STANDISH
28                                           UNITED STATES MAGISTRATE JUDGE
                                                7
